Our attention is called to the fact that the simple deduction of the sum of $430.06 from the amount of the decree as rendered by the circuit court does not give a correct result. We think this complaint by counsel for appellant is well founded.
Taking the sum of $132.03 found by the register as the amount of overpayment of the mortgage indebtedness (which disallowed the items allowed by us on appeal, amounting to $430.06), and offsetting it by the latter sum, the amount due on the mortgage indebtedness must be placed at $298.03.
Applying to this indebtedness the ascertained value of the mortgaged property seized and appropriated by the mortgagee, $533.70, less $101.25 allowed for attorney's fee and expenses, the mortgage indebtedness was extinguished, and the mortgagee became thereupon indebted to the mortgagor in the sum of $134.42. This sum, with interest at 8 per cent. since January 1, 1914, amounted to $224.90 at the date of the decree in the court below. That decree will therefore be corrected, and will stand as a final decree for $224.90, instead of for $936.96.
Our consideration of appellee's argument on his own application for rehearing does not lead to any change of view by the court as to the correctness of our former findings, and that application will be overruled.